Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 17 June 2022.
ALLOWABLE SUBJECT MATTER
Claim 3-7, 16-20, 23-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,8-15, 21-22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Igahara (US PG PUB No. 2019/0095116)
As per claim [1, 14, 21], an apparatus, comprising:
 a memory array (see Igahara FIG 1: 5); and 
a controller coupled with the memory array (see Igahara FIG 1: 4) and configured to cause the apparatus to: 
receive, from a host system, a set of commands to write data to the memory array (see Igahara FIG 33: S401); 
analyze a set of parameters associated with the set of commands based at least in part on receiving the set of commands (see Igahara FIG 33: S402, S416 and [0248])and ; 
determine whether to write the data of the set of commands to the memory array using a first mode or to write the data to the memory array using a second mode based at least in part on analyzing the set of parameters (see Igahara FIG S406, S410, S414 and [0252]); and 
write the data to the memory array using the first mode based at least in part on the determining (see Igahara [0249]). 
 As per claim [2, 15, 22], the apparatus of claim 1, 
wherein the controller is further configured to cause the apparatus to: determine a pattern of the set of commands based at least in part on analyzing the set of parameters, wherein determining whether to write the data using the first mode or to write the data using the second mode further comprises determining that the pattern of the set of commands corresponds to the first mode, wherein writing the data using the first mode is based at least in part on determining that the pattern of the set of commands corresponds to the first mode (see Igahara [0286: “access pattern”).
As per claim 8, the apparatus of claim 1, 
wherein the controller is further configured to cause the apparatus to: write a single bit of the data to a memory cell of the memory array when using the first mode (see Igahara [0249]: “SLC”). 
As per claim 9, the apparatus of claim 1, 
wherein the controller is further configured to cause the apparatus to: write a plurality of bits of the data to a memory cell of the memory array when using the second mode (see Igahara [0251]: “TLC”). 
As per claim 10, the apparatus of claim 1, 
wherein the set of parameters comprise a queue depth, a chunk size, a logical block address range, a time stamp, or a command type, or any combination thereof (see Igahara FIG 33: S402). 
As per claim 11, the apparatus of claim 1, wherein: 
the first mode comprises a single-level cell (SLC) mode associated with memory cells of the memory array; and the second mode comprises a multi-level cell (MLC) mode, a tri-level cell (TLC) mode, or a quad-level cell (QLC) mode associated with the memory cells of the memory array (See Igahara FIG 33: S406, S410)
As per claim 13, the apparatus of claim 1, 
wherein the set of commands comprises one   or more commands (see Igahara FIG 33: S401). 
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
However, Igahara’s discussion of a host designating a write mode does not disclose “determine whether to write the data of the set of commands to the memory array using a first mode or to write the data to the memory array using a second mode based at least in part on analyzing the set of parameters,” as recited in independent claim 1. Rather, Igahara discusses that “Tt]he host 2 may notify, at any timing, the controller 4 of a logical address (or a logical address range so that write data with the logical address (or within the logical address range) is to be written in a specific write mode [and] the host 2 may instruct directly or indirectly the specific write mode for the logical address (or the logical address range).” Igahara §] [0246] (emphasis added). That is, the host determines which write mode the controller should use for a given command. However, independent claim 1 recites “a controller coupled with the memory array and configured to cause the apparatus to. . . determine whether to write the data of the set of commands to the memory array using a first mode or to write the data to the memory array using a second mode based at least in part on analyzing the set of parameters.” Therefore, Igahara does not disclose “determine whether to write the data of the set of commands to the memory array using a first mode or to write the data to the memory array using a second mode based at least in part on analyzing the set of parameters,” as recited in independent claim 1.

The claim does not specify how the parameters are associated with the commands, it appears applicant is arguing the parameters are determined from the set of commands whereas the claims only require “associated” where “associated” is sufficiently broad to encompass the subject matter disclosed in the cited reference. 
2nd ARGUMENT: 
Moreover, Igahara does not disclose “analyze a set of parameters associated with the set of commands based at least in part on receiving the set of commands,” as recited in independent claim 1. Indeed, Igahara only discusses that “the controller 4 determines whether a write command has been received from the host 2 (step $401) [and] if a write command has not been received (No in step $401), the process goes back to step $401 and whether a write command has been received from the host 2 is determined again.” Igahara {| [0247]. In other words, the controller of Igahara waits for a write command, but such discussion cannot be relied upon as teaching or suggesting a “set of commands” much less “analyz[ing] a set of parameters associated with the set of commands based at least in part on receiving the set of commands,” as recited in independent claim 1. Thus, Igahara does not disclose “analyze a set of parameters associated with the set of commands based at least in part on receiving the set of commands” and “determine whether to write the data of the set of commands to the memory array using a first mode or to write the data to the memory array using a second mode based at least in part on analyzing the set of parameters,” as recited in independent claim 1.

The Office notes applicant appears to be arguing the reference does not disclose parsing the parameters, whereas the reference discloses determining how to handle the command based on a set of parameters, where such a determination necessarily analyzes the parameter to the extent the determining how to handle the command requires determining the set of parameters (see e.g., Igahara FIG 36: S52). The Office maintains ‘analyzing’ is sufficiently broad to encompass the subject matter as disclosed in the cited reference. 
The Office further cites 20190220218 FIG 10, 20160283116 and FIG 6 in view of the Arguments.  
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137